By the Court,
Lewis, C. J.
The errors assigned in this ease are confined to what is claimed to be the charge given by the Court below to the jury. But this Court has no authentic information that such charge was in fact given, as it is not embodied in a bill of exceptions, settled statement, nor endorsed by the Judge as required by Section 426 of the Practice Act. Errors in the charge or instructions can only be brought to the attention of the appellate Court in one of these ways.
No error which this Court can notice appearing in the record, the judgment must be affirmed.